In an action to recover for damages sustained when defendants failed to file a financing statement with the Secretary of State, causing plaintiff to lose its secured position on a loan, plaintiff purportedly appeals from so much of an order of the Supreme Court, Rockland County (Dickinson, J.), dated May 10, 1983, as, upon denying defendants’ respective motions for summary judgment, held that mailing of a financing statement with a check to cover the costs of filing satisfies the definition of “presentation” under subdivision (1) of section 9-403 of the Uniform Commercial Code. 11 Appeal dismissed without costs or disbursements. H Since defendants’ motions for summary judgment were denied, plaintiff was not aggrieved and its appeal cannot lie (CPLR 5511). This is so even though plaintiff disagrees with particular findings set forth in the decision supporting the order in its favor (see Parochial Bus Systems v Board ofEduc., 60 NY2d 539, 544-545; Matter of Markfield v Association of Bar, 37 NY2d 794; Matter of Ton-Da-Lay v Diamond, 35 NY2d 789; Matter of Kaplan v Rohan, 7 NY2d 884). Mollen, P. J., Gibbons, Bracken and Niehoff, JJ., concur.